 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
                                             )
 9   HOLLY REIN,                             )           CASE NO. 2:19-cv-00522-BJR
                                             )
10                   Plaintiff,              )           POST-PRETRIAL CONFERENCE
                                             )           ORDER
11                v.                         )
                                             )
12   THRIFTY PAYLESS, INC., d/b/a RITE       )
     AID PHARMACY, and RITE AID LEASE )
13   MANAGEMENT COMPANY, d/b/a RITE )
     AID,                                    )
14                                           )
                     Defendants,             )
15                                           )
     THRIFTY PAYLESS, INC., d/b/a RITE       )
16   AID PHARMACY, and RITE AID LEASE )
     MANAGEMENT COMPANY, d/b/a RITE )
17   AID,                                    )
                                             )
18                   Third-Party Plaintiffs, )
                                             )
19                v.                         )
                                             )
20   DURO HILEX POLY, LLC, a Delaware        )
     corporation,                            )
21                                           )
22                   Third-Party Defendant)
                                             )
23

24          On June 2, 2021, the Court held the Pretrial Conference in this matter via Zoom. Counsel

25   for all Parties were present. The Court ordered as follows:
                                                     1
     1. Defendants/Third-Party Plaintiffs Thrifty Payless, Inc. and Rite Aid Lease
 1
        Management Company’s (collectively, “Rite Aid”) Motion to Continue Trial, Dkt. No.
 2

 3      121, is DENIED. The Zoom trial in this matter shall proceed as scheduled on June 21,

 4      2021 beginning at 8:30 a.m. Pacific Time.
 5   2. Rite Aid’s Motion to exclude testimony regarding hypotheticals is DENIED. Dkt. No.
 6
        107.
 7
     3. Rite Aid’s Motion to exclude testimony regarding financial status or ability to pay of
 8
        either party is GRANTED. Id.
 9

10   4. Rite Aid’s Motion to exclude any reference to insurance is GRANTED. Id.

11   5. Rite Aid’s Motion to exclude lay witnesses during trial is GRANTED. Id.

12   6. Rite Aid’s Motion to exclude all arguments of “punishment,” “sending a message,” and
13      Golden Rule arguments is GRANTED. Id.
14
     7. Plaintiff’s Motion to preclude the Defendants or Third-Party Defendant from arguing
15
        or presenting evidence at trial as to Plaintiff’s failure to mitigate damages or Plaintiff’s
16
        contributory negligence is DENIED. Dkt. No. 108.
17

18   8. Plaintiff’s Motion to preclude the Defendants or Third-Party Defendants from arguing

19      or presenting evidence at trial regarding Plaintiff’s termination from her last position is

20      DENIED. Dkt. No. 110.
21
     9. Plaintiff’s objection to Rite Aid’s introduction of Plaintiff’s Termination Letter as an
22
        exhibit is OVERRULED. Dkt. No. 116 at 14.
23

24

25
                                               2
     SO ORDERED.
 1
     DATED this 3rd day of June, 2021.
 2

 3

 4
                                             BARBARA J. ROTHSTEIN
 5                                           UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                         3
